Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 09/29/2021, has been entered and carefully considered.  Claims 60, 62, 64, 65, 73 and 82 are amended. Claims 63, 66 and 74 were previously cancelled. Claims 60-62, 64-65, 67-73 and 75-85 are currently pending. 
Allowable Subject Matter
Claims 60-62, 64-65, 67-73 and 75-85 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 60-62, 64-65, 67-73 and 75-85 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 09/29/2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “sending first information to the wireless device in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem being detected, said first information comprising a first identifier and informing the wireless device that the first identifier, if subsequently received from a candidate network node not serving the wireless device at the time the first identifier is subsequently received, means: the serving network node has authorized setting up a working radio link, without said problem, between the wireless device and said candidate network node”, as recited in independent claims 60, 62, 65 and 73. Thus independent claims 60, 62, 65 and 73 are allowable.
Similarly independent claims 64 and 82 recites allowable limitations “receiving second information from the wireless communication network in connection with the serving network node becoming the serving network node for the wireless device, wherein said wireless device is not served by the non-serving network node, said second information comprising a second identifier and informing the non-serving network node that the second identifier, in case a problem with the first radio link is detected, may be subsequently received in association with a request for participation in setting up a new, working radio link, without said problem, for the wireless device”. Thus claims 64 and 82 are allowable. 
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 61, 67-72, 75-81 and 83-85 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dinan (US 2013/0343296 A1) discloses the mechanism of the wireless device may receive from the base station over a cell in the primary cell group, an activation command to activate one or more secondary cells in the secondary cell group.  The activation command may be transmitted before transmission of the third control message.  The activation command may be received from the base station without encryption.  The first message may be a request message to establish a connection.  The second message may comprise an acknowledgement for a received packet (Figs.8-9). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/ROMANI OHRI/Primary Examiner, Art Unit 2413